Exhibit 10.2


SECURITY AGREEMENT


This Security Agreement (the “Agreement”) is entered into as of this 26th day of
April, 2017 by and between VerifyMe, Inc., a Nevada corporation (“VerifyMe”),
and _________ (the “Lender” and together with VerifyMe, the “Parties”). The
Parties hereby agree as follows:


1.             Creation of Security Interest.  VerifyMe hereby grants to the
Lender a security interest in the Collateral described in Section 2 to secure
the performance or payment of all of the Obligations of VerifyMe under Section
3.


2.             Collateral.  The collateral of this Agreement (the “Collateral”)
consists of the items described on attached Exhibit A, including the Patent
Collateral, as defined in Exhibit A.


3.             VerifyMe's Obligations.


(a)           Obligation to Pay.  VerifyMe shall pay to the Lender $30,000 and
accrued interest thereon in accordance with the terms of that certain secured
promissory note, dated as of the date hereof, in the original principal amount
of $30,000 (“the Note”).


(b)           Additional Obligations.


(i)            Protection of Collateral.  The Collateral:


(A)          will not be misused or abused, but will be maintained in good and
operable condition, reasonable wear and tear excepted (except for any loss,
damage or destruction which is fully covered by insurance proceeds) and will be
repaired, renewed and replaced by VerifyMe, in the exercise of reasonable
discretion, shall deem necessary.


(ii)           Protection of Security Interest.


(A)          The Collateral will not be sold, licensed, transferred, encumbered,
pledged, or disposed of or be subjected to any unpaid charge, including taxes,
or to any subsequent interest of a third person created or suffered by VerifyMe
voluntarily or involuntarily, unless the Lender consents in advance in writing
to such charge, transfer, disposition or subsequent interest, and


(B)          The Lender has filed Financing Statements and may file additional
Financing Statements it deems necessary in places it deems appropriate to
protect the security interest under this Agreement against the rights or
interests of third persons.


(C)          Any proceeds received by VerifyMe upon the sale, lease, license,
assignment, transfer, encumbrance, pledge or other disposition of any of the
Collateral or any part thereof shall be paid to Lender when received to fully
discharge principal, accrued interest and attorneys’ fees due under the Note and
the Prior Notes, if any.  All additional proceeds, if any, from such sale or
other disposition shall be retained by VerifyMe.
     

--------------------------------------------------------------------------------



4.             Representations, Warranties and Covenants.  VerifyMe represents,
warrants and covenants to Lender that:


(a)           VerifyMe has good and sufficient title to the Collateral free and
clear of all security interests, liens, encumbrances and claims whatsoever,
other than those created under this Agreement.


(b)           No financing statement, notice of lien, security agreement or any
other agreement or instrument creating or giving notice of an encumbrance or
charge against any of the Collateral is in existence or on file in any public
office, except those in favor of Lender.


(c)           VerifyMe will at all times hereafter keep the Collateral free of
all security interests, liens and claims whatsoever, except the security
interests, liens and claims in favor of Lender.


(d)           VerifyMe will, from time to time, on request of Lender, execute
such financing statements, statements of assignment, notices and other documents
and pay the costs of filing or recording the same in all public offices deemed
necessary by Lender and do such other acts as Lender may request to establish
and maintain a valid security interest in the Collateral.


(e)           VerifyMe will account fully and faithfully for and promptly pay or
turn over to Lender proceeds in whatever form received in disposition in any
manner of any of the Collateral as provided herein.


(f)           All information now or hereafter furnished by VerifyMe to Lender
relating in any way to the Collateral is and will be true and correct in all
material respects as of the date furnished.


5.             Default.  Any misrepresentation or misstatement in connection
with, or non‑compliance with or non‑performance of the Note or this Agreement
shall constitute default under this Agreement.  In addition, VerifyMe shall be
in default if (i) bankruptcy or insolvency proceedings are instituted by or
against VerifyMe, which proceedings are not dismissed within 30 days; (ii) if
VerifyMe makes any assignment for the benefit of creditors, or (iii) if VerifyMe
shall default in performance of any agreement with the Lender.


6.             The Lender's Rights and Remedies.


(a)           The Lender may assign this Agreement, with notice to VerifyMe,
and, if the Lender does assign this Agreement, the assignee shall be entitled,
upon notifying VerifyMe, to performance of all of VerifyMe's obligations under
this Agreement.


(b)           Upon VerifyMe's default, the Lender may exercise its rights of
enforcement under the Uniform Commercial Code in force in Nevada and any notice
of lien filed with the United States Patent Office and, in conjunction with,
addition to or substitution for those rights, at the Lender's discretion, it
may:


(i)            To the extent permitted by law, enter upon VerifyMe's premises to
take possession of, assemble and collect the Collateral or to render it
unuseable.
     
2

--------------------------------------------------------------------------------



(ii)           Require VerifyMe to make the Collateral available at a place the
Lender designates which is mutually convenient, to allow the Lender to take
possession or dispose of the Collateral.


(iii)          Waive any default or remedy any default in any reasonable manner
without waiving the default remedied and without waiving any other prior or
subsequent default.


(iv)          VerifyMe understands that to the extent permitted by law, if
VerifyMe fails to meet any of VerifyMe's obligations under this Agreement, the
Lender has a right to take possession of the Collateral by all lawful means.




(c)           With regards to only non-monetary defaults, the Lender will give
notice to VerifyMe that VerifyMe is in default hereunder, and VerifyMe shall
have 30 days from the date of such notice to cure the non‑monetary defaults.


7.             Other Lienholders.  Any person or entity taking a junior
encumbrance, or other lien upon the Collateral or any part thereof or any
interest therein, shall take said lien subject to the rights of the Lender to
amend, modify, extend, renew, enlarge or release the Note, this  Agreement or
any other document or instrument evidencing, securing or guaranteeing the Note,
including, but not limited to, any amendments, modifications, extensions or
renewals that increase the amount outstanding under the Note, in each and every
case without obtaining the consent of the holder of such junior lien and without
the lien of this Agreement losing its priority over the rights of any such
junior lien.  Accordingly, any person or entity taking a junior encumbrance, or
other lien upon the Collateral or any part therein or any interest therein,
shall take said lien subject to the provisions of the Note and this Agreement,
including, but not limited to, the above provision.


8.             Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


9.             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


10.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.
     
3

--------------------------------------------------------------------------------



11.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar receipted next business day delivery, or by email followed by overnight
next business day delivery as follows:




Lender:
                     
with a copy to:
       
 
                 
VerifyMe:
 
409 Boot Road
   
Downington, PA 19335
   
Attention: Norman Gardner
           
with a copy to:
 
Nason, Yeager, Gerson, White
   
& Lioce, P.A.
   
3001 PGA Blvd., Suite 305
   
Palm Beach Gardens, Florida  33410
   
Attention:  Michael D. Harris



or to such other address as any of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
date of delivery.


12.          Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses (including such fees and costs
on appeal).


13.          Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


14.          Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.


15.          Governing Law.  All claims relating to or arising out of this
Agreement, or the breach thereof, whether sounding in contract, tort, or
otherwise, shall also be governed by the laws of the State of Nevada without
regard to choice of law considerations.


16.          Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.








(Signature Page Follows)
     
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
date first above written.
 



 
VERIFYME, INC.
                           
By:
     
Norman Gardner, Chief Executive Officer 
                   
LENDER:
                   
By:
   

     
5

--------------------------------------------------------------------------------

 
EXHIBIT A




This Security Agreement covers all of the following property of VerifyMe, Inc.
(“VerifyMe”), whether now or hereafter owned, existing, acquired or arising and
wherever now or hereafter located (capitalized terms used herein shall have the
meaning ascribed to such term under the Uniform Commercial Code as in effect in
the State of Nevada and/or as otherwise set forth herein):


(a)
all Instruments, together with all payments thereon or thereunder:

(b)
all Accounts;

(c)
all Inventory;

(d)
all General Intangibles (including payment intangibles (as defined in the UCC)
and Software);

(e)
all Equipment;

(f)
all Documents;

(g)
all Contracts;

(h)
all Goods;

(i)
all Investment Property, including without limitation all equity interests now
owned or hereafter acquired by such VerifyMe;

(j)
all Deposit Accounts, including, without limitation, the balance from time to
time in all bank accounts maintained by such VerifyMe;

(k)
all Commercial Tort Claims;

(l)
all Trademarks, Patents and Copyrights;

(m)
all books and records pertaining to the other Collateral; and

(n)
all other tangible and intangible property of VerifyMe, including, without
limitation, all interests in real property, Proceeds, tort claims, products,
accessions, rents, profits, income, benefits, substitutions, additions and
replacements of and to any of the property of VerifyMe described in the
preceding clauses of this Exhibit A (including, without limitation, any proceeds
of insurance thereon, insurance claims and all rights, claims and benefits
against any Person relating thereto), other rights to payments not otherwise
included in the foregoing, and all books, correspondence, files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs, computer programs, computer files and other papers, documents and
records in the possession or under the control of VerifyMe, any computer bureau
or service company from time to time acting for VerifyMe.

(o)
the Patent Collateral, as defined below.



“Patent Collateral” shall mean the following patents and patent applications,
including, without limitation, the inventions and improvements described and
claimed therein, all patentable inventions and those patents and patent
applications listed hereto, and the reissues, divisions, continuations,
renewals, extensions and continuations-in-part of any of the foregoing, and all
income, royalties, damages and payments now or hereafter due and/or payable
under or with respect to any of the foregoing, including, without limitation,
damages and payments for past, present and future infringements of any of the
foregoing and the right to sue for past, present and future infringements of any
of the foregoing:
     
6

--------------------------------------------------------------------------------



[List of Patents]


 “Proceeds” shall have the meaning given in the Uniform Commercial Code, and, in
any event, includes, without limitation, all proceeds of, and all other profits,
products, rents or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or other
realization upon collateral, including, without limitation, all licenses,
permits, authorizations and applications, all claims of VerifyMe against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
collateral, and any condemnation or requisition payments with respect to any
collateral, in each case whether now existing or hereafter arising.
 
 
7

--------------------------------------------------------------------------------